TELEPHONIC INTERVIEW - 03/12/2021
ILLUSTATIVE EXAMPLES OF POSSIBLE CLAIM LANGUAGE

As discussed during the interview, the Examiner provides the following illustrative examples of possible claim language with respect to the composition(s) of the first and second resin molded articles:

SUGGESTION (1) - claim language for the compositions of the first and second resin articles

	"wherein the first modified polybutylene terephthalate resin molded article and the second resin molded article each consist of: the same modified polybutylene terephthalate resin as the only resin component; and optionally one or more additives selected from the group consisting of nucleating agents, pigments, antioxidants, stabilizers, plasticizers, lubricants, mold-release agents, and flame retardants."




SUGGESTION (2) -- claim language for the compositions of the first and second resin articles
	"wherein the first modified polybutylene terephthalate resin molded article consists of: the modified polybutylene terephthalate resin as the only resin component; and optionally one or more additives selected from the group consisting of nucleating agents, pigments, antioxidants, stabilizers, plasticizers, lubricants, mold-release agents, and flame retardants;
 	and wherein the second resin molded article consists of: the same modified polybutylene terephthalate resin as the first modified polybutylene terephthalate resin molded article as the only resin component; and optionally one or more additives selected from the group consisting of nucleating agents, pigments, antioxidants, stabilizers, plasticizers, lubricants, mold-release agents, and flame retardants."


	

*   *   *

The Examiner further suggested that in view of the numerous amendments to claim 1 throughout the prosecution of the present application, Applicant should carefully review the claim to remove redundant and potentially confusing claim language, and to use consistent terminology throughout the claim.  

As discussed during the interview, the Examiner provides the following illustrative examples of claim 1 below which have been rewritten for clarity and consistency (utilizing SUGGESTION (2) as discussed above):



1.  A method for adhering a first resin molded article to a second resin molded article, comprising:
	(a) providing a modified polybutylene terephthalate resin, which is prepared by a method comprising:
(i) copolymerizing an isophthalic acid and/or an ester compound thereof as a modifying component in a polybutylene terephthalate resin, wherein the content of the modifying component relative to the total dicarboxylic acid component is at least 15 mol% and no more than 30 mol% to produce a modified polybutylene terephthalate resin which is an isophthalic acid polybutylene terephthalate resin; 
   	(b) molding the modified polybutylene terephthalate resin into a first resin molded article; 
 	(c) molding the modified polybutylene terephthalate resin into a second resin molded article; and
   	(d) adhering the first resin molded article to the second resin molded article with an addition reaction-type silicone adhesive;
 	wherein both the first resin molded article and the second resin molded article contain the same modified polybutylene terephthalate resin, and 
	wherein the first resin molded article consists of: the modified polybutylene terephthalate resin as the only resin component; and optionally one or more additives selected from the group consisting of nucleating agents, pigments, antioxidants, stabilizers, plasticizers, lubricants, mold-release agents, and flame retardants;
 	and wherein the second resin molded article consists of: the modified polybutylene terephthalate resin as the only resin component; and optionally one or more additives selected from the group consisting of nucleating agents, pigments, antioxidants, stabilizers, plasticizers, lubricants, mold-release agents, and flame retardants.





VERSION (2) of rewritten claim 1:

1.  A method for adhering a first resin molded article to a second resin molded article, comprising:
   	(a) providing a modified polybutylene terephthalate resin, which is prepared by a method comprising:
(i) copolymerizing an isophthalic acid and/or an ester compound thereof as a modifying component in a polybutylene terephthalate resin, wherein the content of the modifying component relative to the total dicarboxylic acid component is at least 15 mol% and no more than 30 mol% to produce an isophthalic acid-modified polybutylene terephthalate resin; 
   	(b) molding the isophthalic acid-modified polybutylene terephthalate resin into a first resin molded article; 
   	(c) molding the isophthalic acid-modified polybutylene terephthalate resin into a second resin molded article; and
   	(d) adhering the first resin molded article to the second resin molded article with an addition reaction-type silicone adhesive;
 	wherein both the first resin molded article and the second resin molded article contain the same isophthalic acid-modified polybutylene terephthalate resin, and 
	wherein the first resin molded article consists of: the isophthalic acid-modified polybutylene terephthalate resin as the only resin component; and optionally one or more additives selected from the group consisting of nucleating agents, pigments, antioxidants, stabilizers, plasticizers, lubricants, mold-release agents, and flame retardants;
 	and wherein the second resin molded article consists of: the isophthalic acid-modified polybutylene terephthalate resin as the only resin component; and optionally one or more additives selected from the group consisting of nucleating agents, pigments, antioxidants, stabilizers, plasticizers, lubricants, mold-release agents, and flame retardants.





VERSION (3) of rewritten claim 1:

1.  A method for adhering a first resin molded article to a second resin molded article, comprising:
   	(a) providing a modified polybutylene terephthalate resin, which is prepared by a method comprising:
(i) copolymerizing an isophthalic acid and/or an ester compound thereof as a modifying component in a polybutylene terephthalate resin, wherein the content of the modifying component relative to the total dicarboxylic acid component is at least 15 mol% and no more than 30 mol% to produce a modified polybutylene terephthalate resin which is an isophthalic acid polybutylene terephthalate resin;
   	(b) molding the modified polybutylene terephthalate resin into a first resin molded article; 
   	(c) molding the same modified polybutylene terephthalate resin into a second resin molded article; and
   	(d) adhering the first resin molded article to the second resin molded article with an addition reaction-type silicone adhesive;
	wherein the first resin molded article consists of: the modified polybutylene terephthalate resin as the only resin component; and optionally one or more additives selected from the group consisting of nucleating agents, pigments, antioxidants, stabilizers, plasticizers, lubricants, mold-release agents, and flame retardants;
 	and wherein the second resin molded article consists of: the modified polybutylene terephthalate resin as the only resin component; and optionally one or more additives selected from the group consisting of nucleating agents, pigments, antioxidants, stabilizers, plasticizers, lubricants, mold-release agents, and flame retardants.



/VIVIAN CHEN/Primary Examiner, Art Unit 1787